DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5, line 2 recites “the primary cold heat” and should recite “the primary cold head”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first and second platform” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a flexible connecting part” in claim 1;
“a heat conduction part” in claim 1;
“a support part” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
After reviewing the specification, the flexible connecting part is drawn to a copper braid, or known equivalents (per paragraph [0012] of the published specification), the heat conduction part is drawn to oxygen-free copper, or known equivalents (per paragraph [0016] of the published specification), a support part is drawn to a support column and base, or known equivalents (per paragraph [0014] of the published specification)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the term “flexible” is a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Examiner will interpret the claim to be referring to a connecting part. 

Regarding claim 1, the claim recites “the flexible connecting part is disposed between the connector and the secondary chamber, and between the heat conduction part and the sample chamber” which renders the claim indefinite as the claim appears to be reciting a function for a plurality of flexible connecting parts with only a single flexible connecting part being claimed. Clarification is requested. 

Regarding claim 2, the claim recites “the cryocooler is a G-M cycle refrigerator comprising a primary cold head and a secondary cold head” which renders the claim indefinite as it is unclear as claim 1 recites that the cryocooler comprises a cold head which creates an antecedent issue with claim 2 as claim 2 recites “primary” and “secondary” cold heads and creates an order to the cold heads which is unclear how the cold head recited in claim 1 relates to this. Further, it is unclear whether the cold head recited in claim 1 is included as either the primary or secondary cold head. Clarification is requested. 

Regarding claim 3, the claim recites “a size of the thermostatic chamber is second to that of the airtight chamber” which renders to the claim indefinite as it is unclear what is referred to by “a size” of the thermostatic chamber being second to the airtight chamber. Specifically, does reciting that the size is second to the airtight chamber mean that one size is greater than the other? Clarification is requested. 

Regarding claim 6, the claim recites “wherein the flexible connecting part between the connector and the secondary chamber is a metal bellows, and the flexible connecting part between the heat conduction part and the sample chamber is a copper braid” which renders the claim indefinite as claim 1 only recites one flexible connecting part, and claim 6 is reciting two different flexible connecting parts thereby making it unclear how many flexible connecting parts are being claimed. Claim 7 is reject for the same reasons. Clarification is requested.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Monroe (US 2019/0348251) and Schreibeis (US 2017/0261413).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A device, comprising: 
1) an ion trap;
2) a cryocooler; 
3) a primary chamber; 
4) a secondary chamber; 
5) a vacuum ion pump; 
6) a heat exchanger; 
7) a sample chamber; 
8) a support part; 
9) a connector; 
10) a heat conduction part; 
11) a first platform; 
12) a second platform; and 
13) a flexible connecting part; 
wherein the primary chamber, the secondary chamber, and the vacuum ion pump are fixedly disposed on the first platform; 
the connector is a hollow structure and disposed between the primary chamber and the secondary chamber, and the primary chamber communicates with the secondary chamber via the hollow structure thereby forming an airtight chamber; the vacuum ion pump is connected to the primary chamber via a five-way flange; 
the support part is fixed on the second platform; the cryocooler is fixed on the support part; the cryocooler comprises a cold head and a machine head; 8the cold head is suspended in the primary chamber; and the heat exchanger is disposed on one end of the cold head; 
the sample chamber is disposed in the secondary chamber; the ion trap is disposed in the sample chamber; the heat exchanger is connected to the sample chamber via the heat conduction part; and
 the flexible connecting part is disposed between the connector and the secondary chamber, and between the heat conduction part and the sample chamber. 
Monroe teaches a device (see Fig. 1a, Abstract), comprising: 
1) an ion trap (180, Fig. 1b, see paragraph [0060]); 
2) a cryocooler (107, Fig. 1a, paragraph [0060]); 
3) a primary chamber (chamber at the top of Fig. 1a that houses the cold head 107); 
4) a secondary chamber (see chamber at the bottom of Fig. 1a that houses 150); 
5) a vacuum ion pump (160, Fig. 1b, paragraph [0063]); 
6) a heat exchanger (under the broadest reasonable interpretation the material in which 325 transfers heat with is defined as the heat exchanger, as heat is exchanged);
8) a support part (defined as the base in Fig. 1a); 
9) a connector (123, Fig. 1a); 
10) a heat conduction part (325, Fig. 3, paragraph [0064]); 
12) a first platform (defined as whatever surface that 100a sits on);
13) a flexible connecting part (110, Fig. 1a); 
the connector is a hollow structure and disposed between the primary chamber and the secondary chamber (see Fig. 1a), and the primary chamber communicates with the secondary chamber via the hollow structure thereby forming an airtight chamber (see Fig. 1a); 
the cryocooler is fixed on the support part (see Fig. 1a which shows the cryocooler is fixed via the defined support); the cryocooler comprises a cold head and a machine head (107, Fig. 1a, paragraph [0058]); 8the cold head is suspended in the primary chamber (see Fig. 1a); 
a sample chamber is disposed in the secondary chamber; the ion trap is disposed in the sample chamber (see Fig. 1a, paragraph [0061] which notes the window 150 where imaging occurs and is akin to a sample chamber).
Monroe does not teach:
a first platform; 
a second platform
wherein the primary chamber, the secondary chamber, and the vacuum ion pump are fixedly disposed on the first platform; 
the vacuum ion pump is connected to the primary chamber via a five-way flange;
the support part is fixed on the second platform;
and the heat exchanger is disposed on one end of the cold head;
the flexible connecting part is disposed between the connector and the secondary chamber, and between the heat conduction part and the sample chamber. 
Schreibeis teaches a cryogenic system (Schreibeis, Title) which features a first and second platform (Schreibeis, Fig. 3 shows the platform 12 and another platform in which 4 rests on), a primary chamber (Schreibeis, 4, Fig. 3, paragraph [0020]), a secondary chamber (Schreibeis, 6, Fig. 3, paragraph [0020]) wherein the primary and secondary chambers are connected via a hollow structure (Schreibeis, see the connection in Fig. 3). However, Schreibeis lacks essential teachings to the claimed invention which structurally are not solved by a combination between Monroe and Schreibeis. Specifically, Monroe in view of Schreibeis does not teach:
wherein the primary chamber, the secondary chamber, and the vacuum ion pump are fixedly disposed on the first platform; 
the vacuum ion pump is connected to the primary chamber via a five-way flange;
the support part is fixed on the second platform;
and the heat exchanger is disposed on one end of the cold head;
the flexible connecting part is disposed between the connector and the secondary chamber, and between the heat conduction part and the sample chamber. 
Therefore, in the Examiner’s opinion, it would not be obvious to modify the prior art structures to arrive at the claimed invention without impermissible hindsight. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amini (US 2019/0220770) – a vibrationally isolated cryogenic shield for a local high quality vacuum.
Roscher (US 2015/0252799) – an arrangement for damping vibrations during microscopic examinations of inorganic and organic material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/             Examiner, Art Unit 3763